                                  Case your
     Fill in this information to identify 20-15408-SMG
                                             case:                   Doc 1        Filed 05/17/20           Page 1 of 23
     United States Bankruptcy Court for the:

     ____________________
     Southern              District of _________________
              District of Florida      (State)
     Case number (If known): _________________________ Chapter you are filing under:
                                                               Chapter 7
                                                            
                                                            ✔
                                                            
                                                                Chapter 11
                                                                Chapter 12
                                                                                                                                         Check if this is an
                                                               Chapter 13                                                                  amended filing




Official Form 201
V olunt a ry Pe t it ion for N on-I ndividua ls Filing for Ba nk rupt c y                                                                            04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.    Debtor’s name                        Freeman    Mobile Orthodontics PLLC
                                           ______________________________________________________________________________________________________




2.    All other names debtor used          dba  Swanky Smiles
                                           ______________________________________________________________________________________________________
      in the last 8 years                  ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
      Include any assumed names,
                                           ______________________________________________________________________________________________________
      trade names, and doing business
      as names                             ______________________________________________________________________________________________________




3.    Debtor’s federal Employer            XX-XXXXXXX
                                           ______________________________________
      Identification Number (EIN)



4.    Debtor’s address                     Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business
                                               1825 NE 45th St.                                         _______________________________________________
                                           ______________________________________________
                                           Number     Street                                            Number     Street

                                               Ste. A
                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                               Ft. Lauderdale                FL    33308
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                               Broward County
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.    Debtor’s website (URL)               ____________________________________________________________________________________________________


6.    Type of debtor                       
                                           ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
                                 Case 20-15408-SMG                  Doc 1      Filed 05/17/20             Page 2 of 23

                Freeman Mobile Orthodontics PLLC
Debtor          _______________________________________________________                         Case number (if known)_____________________________________
                Name


                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         
                                         ✔ None of the above



                                         B. Check all that apply:
                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))
                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                            See http://www.naics.com/search/ .
                                            6212
                                            _________

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the              Chapter 7
      debtor filing?
                                          Chapter 9
                                         
                                         ✔ Chapter 11. Check all that apply:

                                                        The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
                                                              aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                              affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
       A debtor who is a “small business                      recent balance sheet, statement of operations, cash-flow statement, and federal
       debtor” must check the first sub-                      income tax return or if any of these documents do not exist, follow the procedure in
                                                              11 U.S.C. § 1116(1)(B).
       box. A debtor as defined in
       § 1182(1) who elects to proceed                    
                                                          ✔
                                                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
       under subchapter V of chapter 11                       noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
       (whether or not the debtor is a                        Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
       “small business debtor”) must                          statement of operations, cash-flow statement, and federal income tax return, or if
       check the second sub-box.                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                          Chapter 12
9.    Were prior bankruptcy cases         No
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases            No
      pending or being filed by a                          Freeman Holdings, LLC                                              Affiliate
      business partner or an              Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                               Southern District of Florida
                                                   District _____________________________________________ When                __________________
      List all cases. If more than 1,                                                                                         MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________

     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 2
                               Case 20-15408-SMG                       Doc 1        Filed 05/17/20           Page 3 of 23

              Freeman Mobile Orthodontics PLLC
Debtor        _______________________________________________________                             Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this         Check all that apply:
      district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                             ✔

                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.

                                             A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have           
                                            ✔ No
      possession of any real                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                            Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                         It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                          What is the hazard? _____________________________________________________________________

                                                         It needs to be physically secured or protected from the weather.

                                                         It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                          attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                          assets or other options).

                                                         Other _______________________________________________________________________________



                                                      Where is the property?_____________________________________________________________________
                                                                                  Number        Street

                                                                                  ____________________________________________________________________

                                                                                  _______________________________________       _______     ________________
                                                                                  City                                          State       ZIP Code


                                                      Is the property insured?
                                                         No
                                                         Yes. Insurance agency ____________________________________________________________________

                                                               Contact name       ____________________________________________________________________

                                                               Phone              ________________________________




            St a t ist ic a l a nd a dm inist ra t ive informa t ion



13.   Debtor’s estimation of                Check one:
      available funds                        Funds will be available for distribution to unsecured creditors.
                                             ✔


                                             After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                             1-49                             1,000-5,000                              25,001-50,000
14.   Estimated number of                    50-99
                                             ✔
                                                                               5,001-10,000                             50,001-100,000
      creditors
                                             100-199                          10,001-25,000                            More than 100,000
                                             200-999

                                             $0-$50,000                       $1,000,001-$10 million
                                                                              ✔
                                                                                                                         $500,000,001-$1 billion
15.   Estimated assets                       $50,001-$100,000                 $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                             $100,001-$500,000                $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                             $500,001-$1 million              $100,000,001-$500 million                More than $50 billion



  Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
                               Case 20-15408-SMG                      Doc 1            Filed 05/17/20       Page 4 of 23

               Freeman Mobile Orthodontics PLLC
Debtor         _______________________________________________________                            Case number (if known)_____________________________________
               Name



                                            $0-$50,000                         $1,000,001-$10 million
                                                                                   ✔
                                                                                                                          $500,000,001-$1 billion
16.   Estimated liabilities                 $50,001-$100,000                   $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                More than $50 billion


             Re que st for Re lie f, De c la ra tion, a nd Signa t ure s


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of            The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                               petition.
      debtor
                                              I have been authorized to file this petition on behalf of the debtor.

                                              I have examined the information in this petition and have a reasonable belief that the information is true and
                                               correct.


                                           I declare under penalty of perjury that the foregoing is true and correct.

                                                              05/17/2020
                                               Executed on _________________
                                                           MM / DD / YYYY


                                            /s/ Christopher Freeman
                                               _____________________________________________               Christopher Freeman
                                                                                                          _______________________________________________
                                               Signature of authorized representative of debtor           Printed name

                                                      MGRM
                                               Title _________________________________________




18.   Signature of attorney
                                            /s/ Aaron Wernick
                                               _____________________________________________              Date         05/17/2020
                                                                                                                       _________________
                                                Signature of attorney for debtor                                       MM   / DD / YYYY



                                                Aaron Wernick
                                               _________________________________________________________________________________________________
                                               Printed name
                                                Wernick Law, PLLC
                                               _________________________________________________________________________________________________
                                               Firm name
                                                2255 Glades Road Suite 324A
                                               _________________________________________________________________________________________________
                                               Number     Street
                                                Boca Raton
                                               ____________________________________________________             FL            33431
                                                                                                              ____________ ______________________________
                                               City                                                           State        ZIP Code

                                                561-961-0922
                                               ____________________________________                              awernick@wernicklaw.com
                                                                                                              __________________________________________
                                               Contact phone                                                  Email address



                                                14059                                                           FL
                                               ______________________________________________________ ____________
                                               Bar number                                             State




  Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 4
                              Case 20-15408-SMG                    Doc 1       Filed 05/17/20            Page 5 of 23
               Freeman Mobile Orthodontics PLLC

 Debtor                                                                   _                  Case number (if known)
              First Name    Middle Name           Last Name



                                                      Continuation Sheet for Official Form 201
10) Pending Bankruptcies

Freeman Holdings                   Southern District
II, LLC                            of Florida

FWP Realty                         Southern District
Holdings, LLC                      of Florida

Interstellar                       Southern District
Disruption, LLC                    of Florida
dba Swanky Smiles

Freeman                            Southern District
Orthodontics, PA                   of Florida

Christopher Freeman                Southern District
                                   of Florida




   Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                    Case 20-15408-SMG              Doc 1       Filed 05/17/20               Page 6 of 23

      Fill in this information to identify the case:

                    Freeman Mobile Orthodontics PLLC
      Debtor name __________________________________________________________________

                                              Southern District of Florida
      United States Bankruptcy Court for the:_______________________________
                                                                                                                                         Check if this is an
      Case number (If known):    _________________________                                                                                   amended filing




    Official Form 204
    Cha pt e r 1 1 or Cha pt e r 9 Ca se s: List of Cre dit ors Who H a ve t he 2 0 La rge st
    U nse c ure d Cla im s a nd Are N ot I nside rs                                                                                                       12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete            Name, telephone number,      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code      and email address of         (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                              creditor contact             debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                           professional          unliquidated,   total claim amount and deduction for value of
                                                                           services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                           government
                                                                           contracts)
                                                                                                                 Total claim, if    Deduction for       Unsecured
                                                                                                                 partially          value of            claim
                                                                                                                 secured            collateral or
                                                                                                                                    setoff
     Align Technology                                                    Suppliers or Vendors    Disputed
1    2820 Orchard Pkwy.                                                                          Unliquidated
                                                                                                                                                      2,353,305.00
     San Jose, CA, 95134


     Henry Schein DBA OrthoOrganizers                                                            Disputed
2    520 S Rock Blvd.
                                                                                                                                                      27,004.25
     Reno, NV, 89502

     Henry Schein DBA OrthoOrganizers                                                            Disputed
3    520 S Rock Blvd.
                                                                                                                                                      26,419.05
     Reno, NV, 89502


     ADP, LLC                                                            Services
4    1851 N Resler Dr., MS-100
                                                                                                                                                      102.24
     El Paso, TX, 79912


     ADP, LLC                                                            Services
5    1851 N Resler Dr., MS-100
                                                                                                                                                      14.01
     El Paso, TX, 79912

     Frost, PLLC                                                         Services
6    4375 N. Vantage Dr.
     Ste. 403                                                                                                                                         0.00
     Little Rock, AR, 72203



7




8




    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 1
                                Case 20-15408-SMG               Doc 1      Filed 05/17/20              Page 7 of 23

                  Freeman Mobile Orthodontics PLLC
    Debtor       _______________________________________________________                     Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number,     Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   and email address of        (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact            debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                       professional           unliquidated,   total claim amount and deduction for value of
                                                                       services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                              Total claim, if    Deduction for       Unsecured
                                                                                                              partially          value of            claim
                                                                                                              secured            collateral or
                                                                                                                                 setoff


9




10




11




12




13




14




15




16




17




18




19




20




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 page 2
                                       Case 20-15408-SMG                        Doc 1        Filed 05/17/20               Page 8 of 23
  Fill in this information to identify the case:
              Freeman Mobile Orthodontics PLLC
  Debtor name __________________________________________________________________
                                          _______________________________________
  United States Bankruptcy Court for the: Southern  District of Florida

  Case number (If known):       _________________________                                                                                               Check if this is an
                                                                                                                                                            amended filing
 Official Form 206D
 Sc he dule D: Cre dit ors Who H a ve Cla im s Se c ure d by Prope rt y                                                                                                12/15
 Be as complete and accurate as possible.

 1. Do any creditors have claims secured by debtor’s property?
        No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.

 Pa rt 1 :      List Cre dit ors Who H a ve Se c ure d Cla im s
                                                                                                                                 Column A                  Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
    secured claim, list the creditor separately for each claim.                                                                  Amount of claim           Value of collateral
                                                                                                                                 Do not deduct the value   that supports this
2.1 Creditor’s name                                              Describe debtor’s property that is subject to a lien            of collateral.            claim
     Arvest Bank                                                 various equipment
      __________________________________________                                                                                   2,900,000.00
                                                                                                                                 $__________________          Undetermined
                                                                                                                                                            $_________________

     Creditor’s mailing address

      201 W Walnut St.
      ________________________________________________________
      PO Box 940, Rogers, AR 72756
      ________________________________________________________

                                                                 Describe the lien
    Creditor’s email address, if known
                                                                 UCC-1   equipment liens
                                                                 _________________________________________________
      _________________________________________
                                                                 Is the creditor an insider or related party?
    Date debt was incurred            1/31/2019
                                     __________________          
                                                                 ✔   No
    Last 4 digits of account                                        Yes
    number                   2537
                             _________________                   Is anyone else liable on this claim?
    Do multiple creditors have an interest in the                   No
    same property?                                               
                                                                 ✔   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
    
    ✔
      No
                                                                 As of the petition filing date, the claim is:
     Yes. Specify each creditor, including this creditor,
                                                                 Check all that apply.
                                                                    Contingent
                                                                 
                                                                 ✔   Unliquidated
                                                                 
                                                                 ✔   Disputed
2.2 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Woodforest National Bank
                                                                 blanket lien                                                    $__________________
                                                                                                                                  6,865,082.99              $_________________
                                                                                                                                                             Undetermined
      __________________________________________
     Creditor’s mailing address
      25231 Grogan's Mill Rd.
      ________________________________________________________
      Ste. 450, The Woodlands, TX 77380
      ________________________________________________________


    Creditor’s email address, if known
      _________________________________________
                                                                 Describe the lien
                             5/2/2018
    Date debt was incurred __________________
    Last 4 digits of account                                      UCC-1
                                                                  _________________________________________________
    number                   _________________
                                                                 Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                
                                                                 ✔   No
    same property?                                                  Yes
    
    ✔ No
                                                                 Is anyone else liable on this claim?
     Yes. Have you already specified the relative                  No
              priority?
                                                                 
                                                                 ✔   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             No. Specify each creditor, including this
                   creditor, and its relative priority.          As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
             Yes. The relative priority of creditors is         
                                                                 ✔   Unliquidated
                  specified on lines _____                       
                                                                 ✔   Disputed

 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                    9,765,082.99
                                                                                                                                  $________________
    Page, if any.
   Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                          2
                                                                                                                                                              page 1 of ___
                               Case 20-15408-SMG                     Doc 1        Filed 05/17/20             Page 9 of 23
Debtor
               Freeman Mobile Orthodontics PLLC
               _______________________________________________________                            Case number (if known)_____________________________________
               Name



Pa rt 2 :    List Ot he rs t o Be N ot ifie d for a De bt Alre a dy List e d in Pa rt 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                On which line in Part 1      Last 4 digits of
         Name and address
                                                                                                                did you enter the            account number
                                                                                                                related creditor?            for this entity
     Manuel Farach, Esq.
     McGlinchey Stafford
     1 E Broward Blvd., Ste. 1400                                                                                      2
                                                                                                               Line 2. __                    _________________
     Ft. Lauderdale, FL, 33301
     Williams Law Firm of Arkansas
     100 W Main St.
     Gentry, AR, 72734                                                                                                 1
                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




Form 206D                          Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                 page ___
                                                                                                                                                      2 of ___
                                                                                                                                                           2
                                  Case 20-15408-SMG                  Doc 1          Filed 05/17/20        Page 10 of 23
   Fill in this information to identify the case:

   Debtor
                    Freeman Mobile Orthodontics PLLC
                    __________________________________________________________________

                                           Southern District of Florida
   United States Bankruptcy Court for the: ________________________________

   Case number       ___________________________________________
    (If known)

                                                                                                                                     Check if this is an
                                                                                                                                        amended filing
  Official Form 206E/F
  Sc he dule E/F: Cre dit ors Who Ha ve U nse c ure d Cla im s                                                                                    12/15
  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
  unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
  on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
  (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
  the Additional Page of that Part included in this form.

 Pa rt 1 :       List All Cre ditors w ith PRI ORI T Y U nse c ure d Cla im s

 1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        No. Go to Part 2.
    
    ✔    Yes. Go to line 2.

 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
    3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                         Total claim                Priority amount
2.1 Priority creditor’s name and mailing address            As of the petition filing date, the claim is: $______________________
                                                                                                           0.00
    Broward County Tax Collector                                                                                                    $_________________
                                                            Check all that apply.
    115 S Andrews Avenue                                       Contingent
    Room 114                                                   Unliquidated
    Ft Lauderdale, FL, 33301-1873                              Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred                          Taxes & Other Government Units
    _________________________________

    Last 4 digits of account                                Is the claim subject to offset?
    number      _______________________                     ✔ No

                                                             Yes
    Specify Code subsection of PRIORITY unsecured
                                8
    claim: 11 U.S.C. § 507(a) (_____)
    Priority creditor’s name and mailing address
2.2 Internal Revenue Service                                As of the petition filing date, the claim is: $______________________
                                                                                                            0.00                    $_________________
                                                            Check all that apply.
    PO Box 21126
    Philadelphia, PA, 19114                                    Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred
                                                             Taxes & Other Government Units
    _________________________________

    Last 4 digits of account
    number      _______________________                     Is the claim subject to offset?
                                                            ✔ No

    Specify Code subsection of PRIORITY unsecured            Yes
    claim: 11 U.S.C. § 507(a) (_____)
                                8
2.3 Priority creditor’s name and mailing address            As of the petition filing date, the claim is: $______________________
                                                                                                           0.00
    Internal Revenue Service, Insolvency Unit                                                                                       $_________________
                                                            Check all that apply.
    7850 SW 6th Court, Mail Stop 5730
                                                               Contingent
    Fort Lauderdale, FL, 33324                                 Unliquidated
                                                               Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred                          Taxes & Other Government Units
    _________________________________

    Last 4 digits of account
    number      _______________________                     Is the claim subject to offset?
                                                            ✔
                                                                 No
    Specify Code subsection of PRIORITY unsecured            Yes
    claim: 11 U.S.C. § 507(a) (_____)
                               8


  Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                               4
                                                                                                                                         page 1 of ___
                 Freeman        Case 20-15408-SMG
                         Mobile Orthodontics PLLC                  Doc 1        Filed 05/17/20            Page 11 of 23
  Debtor         _______________________________________________________                       Case number (if known)_____________________________________
                 Name



 Pa rt 1 .   Addit iona l Pa ge


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.          Total claim              Priority amount


  4
2.____ Priority creditor’s name and mailing address                                                      0.00
                                                                                                        $______________________   $_________________
      State of Florida, Dept. of Revenue                As of the petition filing date, the claim is:
      Bankruptcy Section                                Check all that apply.
      PO Box 6668                                           Contingent
      Tallahassee, FL, 32314-6668                           Unliquidated
                                                            Disputed


       Date or dates debt was incurred                   Basis for the claim:

       _________________________________
                                                         Taxes & Other Government Units
                                                         _________________________________
       Last 4 digits of account
       number      _______________________
                                                        Is the claim subject to offset?
       Specify Code subsection of PRIORITY unsecured
                                   8
       claim: 11 U.S.C. § 507(a) (_____)
                                                        
                                                        ✔    No
                                                            Yes

2.____ Priority creditor’s name and mailing address
                                                                                                        $______________________   $_________________
                                                        As of the petition filing date, the claim is:
                                                        Check all that apply.
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                         Basis for the claim:
       Date or dates debt was incurred
       _________________________________                 _________________________________

       Last 4 digits of account
                                                        Is the claim subject to offset?
       number _______________________

       Specify Code subsection of PRIORITY unsecured
                                                            No
       claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


2.____ Priority creditor’s name and mailing address
                                                                                                        $______________________   $_________________
                                                        As of the petition filing date, the claim is:
                                                        Check all that apply.
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

                                                         Basis for the claim:
       Date or dates debt was incurred
       _________________________________                 _________________________________

       Last 4 digits of account
       number      _______________________               Is the claim subject to offset?

       Specify Code subsection of PRIORITY unsecured        No
       claim: 11 U.S.C. § 507(a) (_____)                    Yes


2.____ Priority creditor’s name and mailing address
                                                        As of the petition filing date, the claim is: $______________________     $_________________
                                                        Check all that apply.
                                                            Contingent
                                                            Unliquidated
                                                            Disputed


                                                         Basis for the claim:
       Date or dates debt was incurred
                                                         _________________________________
       _________________________________

       Last 4 digits of account                          Is the claim subject to offset?
       number      _______________________

       Specify Code subsection of PRIORITY unsecured
                                                            No
       claim: 11 U.S.C. § 507(a) (_____)
                                                            Yes


      Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                             page __    4
                                                                                                                                                     2 of ___
                               Case 20-15408-SMG
               Freeman Mobile Orthodontics PLLC                     Doc 1          Filed 05/17/20             Page 12 of 23
  Debtor       _______________________________________________________                               Case number (if known)_____________________________________
                Name


 Pa rt 2 :   List All Cre ditors w ith NONPRI ORI T Y U nse c ure d Cla ims

 3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
    unsecured claims, fill out and attach the Additional Page of Part 2.
                                                                                                                               Amount of claim
                                                                           As of the petition filing date, the claim is:
3.1 Nonpriority creditor’s name and mailing address                        Check all that apply.
    ADP, LLC                                                                                                                   14.01
                                                                                                                             $________________________________
                                                                              Contingent
    1851 N Resler Dr., MS-100                                                 Unliquidated
                                                                              Disputed
    El Paso, TX, 79912                                                                             Services
                                                                           Basis for the claim:



    Date or dates debt was incurred            2/7/20
                                               ___________________          Is the claim subject to offset?

    Last 4 digits of account number            7392W
                                               ___________________         
                                                                           ✔   No
                                                                              Yes

3.2 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    ADP, LLC                                                               Check all that apply.                               102.24
                                                                                                                             $________________________________
    1851 N Resler Dr., MS-100                                                 Contingent
                                                                              Unliquidated
    El Paso, TX, 79912                                                        Disputed
                                                                           Basis for the claim:
                                                                                                   Services


    Date or dates debt was incurred            2/27/20
                                               ___________________         Is the claim subject to offset?
                                                                           
                                                                           ✔   No
    Last 4 digits of account number            7392V
                                               __________________             Yes
                                                                           As of the petition filing date, the claim is:
3.3 Nonpriority creditor’s name and mailing address                        Check all that apply.
    Align Technology                                                                                                           2,353,305.00
                                                                                                                             $________________________________
                                                                              Contingent
    2820 Orchard Pkwy.                                                     
                                                                           ✔   Unliquidated
                                                                           
                                                                           ✔   Disputed
     San Jose, CA, 95134
                                                                           Basis for the claim:
                                                                                                   Suppliers or Vendors

    Date or dates debt was incurred            4/15/19
                                               ___________________
                                                                            Is the claim subject to offset?
    Last 4 digits of account number            __________________          
                                                                           ✔   No
                                                                              Yes
3.4 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    Frost, PLLC                                                            Check all that apply.
                                                                                                                               Unknown
                                                                                                                             $________________________________
    4375 N. Vantage Dr.                                                       Contingent
    Ste. 403                                                                  Unliquidated
    Little Rock, AR, 72203                                                    Disputed
                                                                            Basis for the claim:
                                                                                                   Services

    Date or dates debt was incurred            ___________________         Is the claim subject to offset?

    Last 4 digits of account number            3002
                                               __________________          
                                                                           ✔
                                                                               No
                                                                              Yes
3.5 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    Henry Schein DBA OrthoOrganizers                                                                                           27,004.25
                                                                                                                             $________________________________
                                                                           Check all that apply.
    520 S Rock Blvd.                                                          Contingent
                                                                              Unliquidated
    Reno, NV, 89502                                                        
                                                                           ✔   Disputed
                                                                           Basis for the claim:

    Date or dates debt was incurred            4/30/19
                                               ___________________
                                                                           Is the claim subject to offset?
    Last 4 digits of account number            7883
                                               __________________          
                                                                           ✔   No
                                                                              Yes
3.6 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    Henry Schein DBA OrthoOrganizers                                                                                           26,419.05
                                                                                                                             $________________________________
                                                                           Check all that apply.
    520 S Rock Blvd.                                                          Contingent
                                                                              Unliquidated
     Reno, NV, 89502                                                       
                                                                           ✔   Disputed
                                                                           Basis for the claim:


    Date or dates debt was incurred            ___________________
                                               4/30/19                     Is the claim subject to offset?
    Last 4 digits of account number            ___________________
                                               7690                        
                                                                           ✔
                                                                               No
                                                                              Yes


    Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                                  page __    4
                                                                                                                                                           3 of ___
                               Case 20-15408-SMG
               Freeman Mobile Orthodontics PLLC               Doc 1       Filed 05/17/20           Page 13 of 23
 Debtor        _______________________________________________________                    Case number (if known)_____________________________________
               Name



Pa rt 4 :    T ot a l Amount s of the Priority a nd N onpriorit y Unse c ure d Cla im s


5. Add the amounts of priority and nonpriority unsecured claims.




                                                                                                                  Total of claim amounts



5a. Total claims from Part 1                                                                         5a.
                                                                                                                    0.00
                                                                                                                  $_____________________________




5b. Total claims from Part 2                                                                         5b.    +       2,406,844.55
                                                                                                                  $_____________________________




5c. Total of Parts 1 and 2                                                                                          2,406,844.55
                                                                                                     5c.          $_____________________________
   Lines 5a + 5b = 5c.




   Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page __    4
                                                                                                                                                4 of ___
                               Case 20-15408-SMG                    Doc 1        Filed 05/17/20             Page 14 of 23

 Fill in this information to identify the case:

             Freeman Mobile Orthodontics PLLC
 Debtor name __________________________________________________________________

                                         Southern District of Florida
 United States Bankruptcy Court for the:______________________

 Case number (If known):    _________________________                        11
                                                                     Chapter _____



                                                                                                                                         Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Sc he dule G: Ex e c ut ory Cont ra c t s a nd U ne x pire d Le a se s                                                                                12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1. Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
       Form 206A/B).
 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired lease
                                       Verizon Wireless                                  Verizon Corporate Headquarters
         State what the contract or                                                      140 West St.
 2.1     lease is for and the nature
         of the debtor’s interest
                                                                                         New York, NY, 10007-0000

         State the term remaining
                                       24 months
         List the contract number of
         any government contract

                                       Office lease                                      Freeman Holdings II, LLC
         State what the contract or    Lessee                                            1825 NE 45th St.
 2.2     lease is for and the nature
         of the debtor’s interest                                                        Ste. B
                                                                                         Ft. Lauderdale, FL, 33308
         State the term remaining
         List the contract number of
         any government contract


         State what the contract or
 2.3     lease is for and the nature
         of the debtor’s interest

         State the term remaining
         List the contract number of
         any government contract


         State what the contract or
 2.4
         lease is for and the nature
         of the debtor’s interest

         State the term remaining
         List the contract number of
         any government contract


         State what the contract or
 2.5     lease is for and the nature
         of the debtor’s interest

         State the term remaining
         List the contract number of
         any government contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                                                        1
                                                                                                                                              page 1 of ___
                               Case 20-15408-SMG                     Doc 1        Filed 05/17/20            Page 15 of 23
 Fill in this information to identify the case:

 Debtor name __________________________________________________________________
             Freeman Mobile Orthodontics PLLC

                                         Southern District of Florida
 United States Bankruptcy Court for the:_______________________________

 Case number (If known):    _________________________




                                                                                                                                          Check if this is an
                                                                                                                                             amended filing
Official Form 206H
Sc he dule H : Code bt ors                                                                                                                               12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.


 1. Does the debtor have any codebtors?
        No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       
       ✔ Yes
 2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
       schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                                Column 2: Creditor

                                                                                                                                             Check all schedules
            Name                      Mailing address                                                     Name
                                                                                                                                             that apply:

       Christopher                   Christopher Freeman
 2.1                                                                                                     Woodforest                 ✔ D
                                                                                                                      National Bank 
                                                                                                         _____________________
       Freeman                       5201 NE 31st Ave.
                                                                                                                                              E/F
                                     Fort Lauderdale, FL 33308                                                                                G




 2.2                            Interstellar Disruption, LLC
                                                                                                         Arvest  Bank
                                                                                                          _____________________              ✔ D
                                                                                                                                             
                                1825 NE 45th St.
                                                                                                                                              E/F
                                Suite A                                                                                                       G
       Interstellar Disruption, LLC
                                Fort Lauderdale, FL 33308


 2.3                                 Christopher Freeman
                                     5201 NE 31st Ave.                                                    Arvest  Bank
                                                                                                           _____________________             ✔ D
                                                                                                                                             
                                     Fort Lauderdale, FL 33308                                                                                E/F
       Christopher Freeman                                                                                                                    G



 2.4
                                     Jeff Wilson
                                     3318 N Clay St.                                                     Arvest  Bank
                                                                                                          _____________________              ✔ D
                                                                                                                                             
                                     Denver, CO 80211                                                                                         E/F
       Jeff Wilson                                                                                                                            G



 2.5                                 Wayne Pearson
                                     19586 David Ford Rd.                                                Arvest  Bank
                                                                                                          _____________________              ✔ D
                                                                                                                                             
                                                                                                                                              E/F
                                     Springdale, AR 72764                                                                                     G
       Wayne Pearson


 2.6                            Interstellar Disruption, LLC
                                                                                                         Woodforest                 ✔ D
                                                                                                                      National Bank 
                                                                                                         _____________________
                                1825 NE 45th St.
                                                                                                                                              E/F
                                Suite A                                                                                                       G
       Interstellar Disruption, LLC
                                Fort Lauderdale, FL 33308




Official Form 206H                                               Schedule H: Codebtors                                                                    2
                                                                                                                                               page 1 of ___
                              Case 20-15408-SMG               Doc 1      Filed 05/17/20        Page 16 of 23
               Freeman Mobile Orthodontics PLLC
Debtor         _______________________________________________________                Case number (if known)_____________________________________
               Name




            Addit iona l Pa ge if De bt or Ha s M ore Code bt ors


           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                   Column 2: Creditor

                                                                                                                             Check all schedules
            Name                   Mailing address                                           Name
                                                                                                                             that apply:

   7
 2.___                            Wayne Pearson
          Wayne Pearson
          _____________________                                                              Woodforest   National Bank 
                                                                                             _____________________      ✔ D
                                  19586 David Ford Rd.
                                                                                                                               E/F
                                  Springdale, AR 72764                                                                         G




   8
 2.___                            Jeff Wilson
          Jeff Wilson
          _____________________   3318 N Clay St.                                            Woodforest                 ✔ D
                                                                                                          National Bank 
                                                                                             _____________________
                                                                                                                               E/F
                                  Denver, CO 80211
                                                                                                                               G




   9
 2.___                            Freeman Orthodontics, P.A.
          Freeman Orthodontics,
          _____________________   P.A.
                                1825 NE    45th Street                                       Arvest  Bank
                                                                                              _____________________           ✔ D
                                                                                                                              
                                  Suite B                                                                                      E/F
                                                                                                                               G
                                  Fort Lauderdale, FL 33308


   10
 2.___                            Freeman Orthodontics, P.A.
          Freeman Orthodontics, P.A.
          _____________________                                                              Woodforest   National Bank 
                                                                                             _____________________      ✔ D
                                1825 NE    45th Street
                                  Suite B                                                                                      E/F
                                                                                                                               G
                                  Fort Lauderdale, FL 33308


 2.___
          _____________________                                                               _____________________            D
                                                                                                                               E/F
                                                                                                                               G




 2.___
          _____________________                                                               _____________________            D
                                                                                                                               E/F
                                                                                                                               G




 2.___
          _____________________                                                               _____________________            D
                                                                                                                               E/F
                                                                                                                               G




 2.___
          _____________________                                                               _____________________            D
                                                                                                                               E/F
                                                                                                                               G




 Official Form 206H                                     Schedule H: Codebtors                                                    page ___
                                                                                                                                       2 of ___
                                                                                                                                             2
                                Case 20-15408-SMG                  Doc 1          Filed 05/17/20               Page 17 of 23

 Fill in this information to identify the case and this filing:

              Freeman Mobile Orthodontics PLLC
 Debtor Name __________________________________________________________________

                                         Southern District of Florida
 United States Bankruptcy Court for the: ________________________________

 Case number (If known):    _________________________




Official Form 202
De c la ra t ion U nde r Pe na lt y of Pe rjury for N on-I ndividua l De bt ors                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            De c la ra t ion a nd signa t ure



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

         
         ✔    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         
         ✔    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         
         ✔    Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         
         ✔    Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


         
         ✔    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


             Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    05/17/2020
        Executed on ______________                          /s/ Christopher Freeman
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                  Christopher Freeman
                                                                ________________________________________________________________________
                                                                Printed name

                                                                  MGRM
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
              Case 20-15408-SMG     Doc 1    Filed 05/17/20   Page 18 of 23




                             United States Bankruptcy Court
                             Southern District of Florida




         Freeman Mobile Orthodontics PLLC
In re:                                                        Case No.

                                                              Chapter    11
                     Debtor(s)




                            Verification of Creditor Matrix



       The above-named Debtor(s) hereby verify that the attached list of creditors is
true and correct to the best of their knowledge.




              05/17/2020                        /s/ Christopher Freeman
Date:
                                                Signature of Individual signing on behalf of debtor

                                                MGRM
                                                Position or relationship to debtor
          Case 20-15408-SMG        Doc 1   Filed 05/17/20   Page 19 of 23


ADP, LLC
1851 N Resler Dr., MS-100
El Paso, TX 79912


Align Technology
2820 Orchard Pkwy.
San Jose, CA 95134


Arvest Bank
201 W Walnut St.
PO Box 940
Rogers, AR 72756


Broward County Tax Collector
115 S Andrews Avenue
Room 114
Ft Lauderdale, FL 33301-1873


Christopher Freeman
5201 NE 31st Ave.
Fort Lauderdale, FL 33308


Frost, PLLC
4375 N. Vantage Dr.
Ste. 403
Little Rock, AR 72203


Henry Schein DBA OrthoOrganizers
520 S Rock Blvd.
Reno, NV 89502


Internal Revenue Service
PO Box 21126
Philadelphia, PA 19114


Internal Revenue Service, Insolvency Unit
7850 SW 6th Court, Mail Stop 5730
Fort Lauderdale, FL 33324


Jeff Wilson
3318 N Clay St.
Denver, CO 80211


Manuel Farach, Esq.
McGlinchey Stafford
1 E Broward Blvd., Ste. 1400
Ft. Lauderdale, FL 33301


State of Florida, Dept. of Revenue
Bankruptcy Section
PO Box 6668
Tallahassee, FL 32314-6668
          Case 20-15408-SMG      Doc 1   Filed 05/17/20   Page 20 of 23


Verizon Corporate Headquarters
140 West St.
New York, NY 10007-0000


Wayne Pearson
19586 David Ford Rd.
Springdale, AR 72764


Williams Law Firm of Arkansas
100 W Main St.
Gentry, AR 72734


Woodforest National Bank
25231 Grogan's Mill Rd.
Ste. 450
The Woodlands, TX 77380
                     Case
     B2030 (Form 2030)      20-15408-SMG
                       (12/15)                                       Doc 1        Filed 05/17/20              Page 21 of 23


                                      United States Bankruptcy Court
                                                              Southern District of Florida
                                               __________________________________
     In re   Freeman Mobile Orthodontics PLLC

                                                                                                             Case No. _______________

    Debtor                                                                                                            11
                                                                                                              Chapter________________

                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

    1. Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the
       above named debtor(s) and that compensation paid to me within one year before the filing of the
       petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of
       the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

    FLAT FEE
          For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
          Prior to the filing of this statement I have received. . . . . . . . . . . . . . . . . . . . . . . . $______________
          Balance Due. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
✔    RETAINER
                                                                                                                         12,500.00
          For legal services, I have agreed to accept a retainer of . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                         475.00
          The undersigned shall bill against the retainer at an hourly rate of . . . . . . . . . . . $______________
          [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court
          approved fees and expenses exceeding the amount of the retainer.

    2. The source of the compensation paid to me was:
                 Debtor                                 Other (specify)

    3. The source of compensation to be paid to me is:
                 Debtor                                 Other (specify)

    4.         I have not agreed to share the above-disclosed compensation with any other person unless they
         are members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who
    are not members or associates of my law firm. A copy of the Agreement, together with a list of the names
    of the people sharing the compensation is attached.
    5. In return of the above-disclosed fee, I have agreed to render legal service for all aspects of the
       bankruptcy case, including:
         a. Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining
            whether to file a petition in bankruptcy;
         b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be
            required;
         c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any
            adjourned hearings thereof;
                 Case 20-15408-SMG           Doc 1     Filed 05/17/20      Page 22 of 23
 B2030 (Form 2030) (12/15)
     d. [Other provisions as needed]




6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
     Case 20-15408-SMG            Doc 1     Filed 05/17/20       Page 23 of 23




                                      CERTIFICATION
 I certify that the foregoing is a complete statement of any agreement or arrangement for
     payment to me for representation of the debtor(s) in this bankruptcy proceeding.

  05/17/2020                       /s/ Aaron Wernick, 14059
_____________________             _________________________________________
Date                                    Signature of Attorney
                                   Wernick Law, PLLC
                                  _________________________________________
                                      ​Name of law firm
                                   2255 Glades Road
                                   Suite 324A
                                   Boca Raton, FL 33431
                                   561-961-0922
                                   awernick@wernicklaw.com
